    Case 2:21-cv-00069-DBB Document 28 Filed 03/25/21 PageID.230 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                                     DISTRICT OF UTAH


    EVERMORE PARK, LLC, a Delaware
    Limited Liability Company,                             JUDGMENT IN A CIVIL CASE

           Plaintiff,

    v.                                                    Case No. 2:21-cv-00069-DBB-JCB

    TAYLOR SWIFT, an individual; TAS                          District Judge David Barlow
    RIGHTS MANAGEMENT, LLC, a
    Tennessee Limited Liability Company; and
    TAYLOR NATION, LLC, a Tennessee
    Limited Liability Company,

           Defendants.


IT IS ORDERED AND ADJUDGED:

          Pursuant to Plaintiff’s notice of voluntary dismissal under Rule 41(a)(1)(A)(i) of the

Federal Rules of Civil Procedure, this matter is dismissed with prejudice.1 Each party shall bear

its own costs and attorney fees and the Clerk of Court is directed to close this case.

          Signed March 25, 2021.

                                                BY THE COURT



                                                ________________________________________
                                                David Barlow
                                                United States District Judge




1
    ECF No. 27.
